Citation Nr: 1104702	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  02-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disorder.

2. Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his fiancée.




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to October 1972.

These matters comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbus, South 
Carolina and a February 2004 rating decision of the RO in 
Atlanta, Georgia.  Specifically, the August 2001 rating decision 
determined that new and material evidence had not been submitted 
to reopen a claim for service connection for a psychiatric 
disorder and denied a claim for a TDIU rating. 

The Veteran testified before the undersigned Veterans Law Judge 
regarding the psychiatric issue at a Travel Board hearing in 
August 2004.  A transcript of this proceeding is associated with 
the claims file.  
 
In a December 2005 Board decision/remand, it was determined that 
new and material evidence had been received to reopen a 
previously denied claim of entitlement to service connection for 
a psychiatric disorder.  The underlying issues of entitlement to 
service connection for a psychiatric disorder and entitlement to 
a TDIU were remanded to the RO for additional development and 
readjudication. 

This case was most recently before the Board in July 2008 and 
September 2009 on which occasions it was remanded for more 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service treatment records include an April 1972 
hospital narrative summary, with an August 1972 addendum, showing 
a diagnosis of adjustment reaction of adult life related to the 
Veteran's recent onset of asthmatic difficulties.  The Veteran 
had been hospitalized from January to February 1972 and again in 
March 1972 with diagnoses of anxiety neurosis, chronic, with 
severe situational aspects of adulthood.  A May 1972 discharge 
examination noted that the Veteran had a history of extrinsic 
asthma and emotionally labile personality.  A June 1972 medical 
evaluation Board hospital narrative summary includes a diagnosis 
of emotionally labile personality.  A July 1982 report related an 
impression that the Veteran had normal mental health.  A 
September 1972 medical Board report related a diagnosis of asthma 
of extrinsic and intrinsic etiology, aggravated by emotional 
overlay.

Post-service treatment records contain evidence of variously 
diagnosed psychiatric problems, including recent treatment for 
such disorders.  A July 1973 VA general medical examination 
report related diagnoses including an emotionally unstable 
personality with evidence of an anxiety state.  A November 1975 
Physical Evaluation Board report, for temporary disability 
retired list purposes, related diagnoses including asthma, 
intrinsic and extrinsic, with emotional overlay, not well 
controlled on medication.  A January 1986 history and physical 
examination report from the Middle Georgia Hospital related a 
final impression that included chronic anxiety, possible 
depression.  A July 2003 VA social assessment and discharge 
planning report noted that the Veteran had a long history of 
schizophrenia, chronic, paranoid type, and that he was taken to a 
VA facility for evaluation.  As to an assessment, it was again 
noted that the Veteran had a long history of schizophrenia.  A 
July 2003 discharge report related a diagnosis of schizophrenia, 
chronic, paranoid type.  

An October 2003 VA psychiatric examination report included 
diagnoses of paranoid schizophrenia, by history; rule out 
malingering; and alcohol abuse, by history.  The examiner 
commented that records indicated that the Veteran had been 
diagnosed with paranoid schizophrenia, but that evidence from the 
current evaluation suggested the possibility that he was 
exaggerating or feigning a mental illness.

Pursuant to the Board's December 2005 remand, the Veteran was 
afforded a VA psychiatric examination in January 2007.  The 
examiner discussed the Veteran's medical history, including his 
service treatment records, in detail.  The diagnoses included 
schizophrenia, paranoid type, chronic and history of cocaine 
dependence/abuse.  The examiner opined that the Veteran's 
schizophrenia, paranoid type, chronic was not caused by or a 
result of the Veteran's in-service mental health diagnosis of 
emotionally labile personality, acute anxiety, anxiety neurosis, 
or adjustment reaction to life.  Specifically, the examiner noted 
that there was no objective data to link the development of 
schizophrenia to the above-referenced diagnoses.  There was no 
documented progression of the disease process beginning after 
discharge to his later diagnosis of schizophrenia.  After the 
Veteran's discharge from military service the first documentation 
of psychiatric problems is a VA outpatient treatment report dated 
in 1980 which merely notes that the Veteran is working on 
situational stress and makes no mention of schizophrenia.  
Regarding the etiology of the disease, the examiner noted that 
there was no definitive etiology regarding schizophrenia, merely 
hypotheses, therefore it would be speculative to state the 
etiology.  

In the September 2009 remand, the Board noted that the Veteran 
was also afforded a VA respiratory examination in January 2007, 
during which he reported that he was taking Prednisone 
intermittently for breathing since 1972 and stated that he has 
developed multiple side effects and he thinks that his mental or 
psychiatric problems are related to this Prednisone.  The 
examiner commented "which I agree partially."  The Board 
remanded the claim for an opinion as to whether the Veteran's 
medications prescribed for his service-connected bronchial asthma 
are related to or aggravate the Veteran's schizophrenia.  

Pursuant to the September 2009 Board remand, the Veteran was 
afforded another VA psychiatric examination in February 2010.  
The examiner noted a previous diagnosis of "anxiety neurosis, 
acute anxiety related to asthma and bronchospasm, emotionally 
labile personality disorder."  Upon mental status examination 
the examiner diagnosed the Veteran with alcohol and cocaine 
abuse.  The examiner also noted that while the Veteran had 
previously been diagnosed with schizophrenia, such a diagnosis 
was incorrect as the Veteran was exaggerating and feigning his 
symptoms.  With regard to the question of whether or not the 
Veteran's mental disorder was caused by or aggravated by either 
the Veteran's service-connected bronchial asthma or any of the 
medications the Veteran is required to take for the service-
connected bronchial asthma, the examiner gave the following 
opinion:  "It is less likely as not that either the alcohol 
abuse or cocaine abuse or any of the medications [the Veteran] is 
required to take for the service-connected bronchial asthma."  
The examiner pointed to the following rationale for the opinion 
given: "diagnostic impression was based on review of C-file and 
CPRS notes, and an interview with veteran."  

The Veteran's representative has argued, and the Board agrees, 
that the February 2010 VA examination report is inadequate.  VA 
treatment records associated with the file subsequent to the VA 
examination include diagnoses of paranoid schizophrenia, as 
recently as September 2010.  The February 2010 VA examiner also 
did not address previous diagnoses of anxiety and depressive 
disorders.  Furthermore, while the February 2010 VA examiner 
noted a previous diagnosis of "anxiety neurosis, acute anxiety 
related to asthma and bronchospasm, emotionally labile 
personality disorder" and opined that the Veteran's psychiatric 
disorder was not related to either his service-connected 
bronchial asthma or the medications the Veteran is required to 
take for his asthma, the February 2010 VA examiner failed to 
provide a rationale to support this opinion.  The value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Given the foregoing, the Board finds that compliance with the 
September 2009 remand has not been accomplished.  While the 
February 2010 VA examiner provided the opinion requested he did 
not support the opinion with any sort of rationale. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this case is 
not ready for appellate review and must be remanded for further 
development.  

As was also noted in the September 2009 Board remand, the Veteran 
further contends that he is entitled to a TDIU, as his service-
connected disability renders him unemployable.  He is currently 
service-connected for bronchial asthma with COPD, rated as 60 
percent disabling.  The claim for a TDIU is inextricably 
intertwined with the claim for entitlement to service connection 
that is currently appeal; therefore, it must be remanded with the 
service connection claim discussed above for additional 
development. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

Finally, the Board notes that in an October 2008 VA Form 9 the 
Veteran appears to have requested a Board hearing, specifically 
for the TDIU issue which was not addressed during the August 2004 
Travel Board hearing noted above.  In December 2008 
correspondence the Veteran was asked to respond with his physical 
address so that the RO could schedule a hearing at an RO that was 
close to the Veteran's home.  The mailing address of record for 
the Veteran was a post office box so the Veteran's physical 
address was unknown at that time.  In November 2009 
correspondence the Veteran indicated that he was homeless but 
included his physical address and again requested a Board 
hearing.  However, in the most recent Informal Hearing 
Presentation dated in January 2011 the Veteran's representative 
did not request another hearing.  As such, on remand, 
clarification should be sought to determine whether the Veteran 
would like to have another Board hearing regarding the issue of 
entitlement to a TDIU.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Clarify with the Veteran and his 
representative whether or not the Veteran 
wishes to testify at a Board hearing.  All 
correspondence regarding this clarification 
and any resulting hearing transcript should 
be associated with the claims file.   

2.  Afford the March 2009 VA examiner the 
opportunity to supplement his report.  The 
claims file must be made available to 
the examiner for review.  The examiner's 
attention is specifically directed to the 
following:  an August 1972 service treatment 
record showing a diagnosis of adjustment 
reaction of adult life related to the 
Veteran's recent onset of asthmatic 
difficulties; the September 1972 Medical 
Board Report showing a diagnosis of asthma of 
extrinsic and intrinsic etiology aggravated 
by emotional overlay; the January 2007 VA 
respiratory examination where the VA examiner 
"partially" agreed that the Veteran's 
psychiatric problems are secondary to 
medications used to treat his service-
connected bronchial asthma with COPD; and 
recent VA treatment records showing a 
diagnosis of paranoid schizophrenia. 

Based on review of the record, the examiner 
should  specifically opine as to whether the 
Veteran's psychiatric disorder(s) (to include 
possible schizophrenia, anxiety disorder, or 
depressive disorder ) are at least as 
likely as not caused or aggravated by 
either his service-connected bronchial asthma 
with COPD or to any of the medications he is 
required to take for his service-connected 
bronchial asthma, to include Prednisone.  The 
examiner should address the positive 
evidence noted above and provide a 
rationale supporting any opinion given.  
If the examiner determines that the Veteran's 
psychiatric disorder is related to his 
service-connected bronchial asthma with COPD, 
the examiner should state whether the 
Veteran's schizophrenia would prevent the 
Veteran from maintaining employment 
consistent with his age, education and 
occupational experience.

If the February 2010 VA examiner is 
unavailable or determines that another 
examination is needed, the AMC/RO should 
schedule the Veteran for a new VA examination 
and direct the new examiner to give his or 
her opinion regarding the above questions. 

3.  After completing any additional necessary 
development the AMC/RO should readjudicate 
the appeal.  If the claim is still denied the 
AMC/RO must furnish the Veteran and his 
representative with a Supplemental Statement 
of the Case (SSOC) and allow the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



